Citation Nr: 1428643	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  07-30 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a back condition with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 


FINDING OF FACT

The competent credible evidence of record is against a finding that the Veteran's back condition is causally related to, or was aggravated by, his active service.


CONCLUSION OF LAW

The criteria for service connection for a back condition with arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the Veteran in November 2006.  

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran has not been afforded a VA examination related to his claim; however, the Board finds that VA does not have a duty to provide an examination in this case.  While there is evidence that the Veteran currently has a back condition, the evidence does not suggest that his back condition is related to an injury or disease incurred in service.  Thus, a VA examination is not required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that VA has substantially complied with its duty to assist and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Service Connection

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is one of these conditions; service connection may be granted if arthritis manifested to a degree of 10 percent or more within one year from the date of separation from service.
III.  Factual Background 

The Veteran argues that his back condition is related to numerous helicopter accidents, including one flight deck crash and one sea crash.  See Veteran's September 2006 statement.  In a November 2006 statement, the Veteran reported that he was involved in "at least a dozen helicopter crashes that [he] survived."  The Veteran also reported that he spent up to two days and nights at sea waiting to be found and rescued by his aircrew.  In his July 2009 Substantive Appeal, the Veteran reported that his back condition is related to a helicopter accident and that he was hospitalized and treated while on active duty.  

The Veteran's June 1963 enlistment examination and June 1967 separation examination are silent for complaints of or notes related to a back condition or arthritis.  Service treatment records dated May 1964 and August 1965 note that the Veteran was found physically qualified and aeronautically adapted to be an air crewman.  The Veteran's service treatment records are silent for complaints of or treatment for a back condition or arthritis and do not document treatment after a helicopter accident or rescue from sea.  

The Veteran's service personnel records note that the Veteran served as a helicopter mechanic.  The Veteran's DD-214 notes that his military occupational specialty was helicopter mechanic.  The Veteran's service personnel records do not indicate that the Veteran was involved in any helicopter accidents, missed any time due hospitalization, or that he was rescued from sea.  

Post-service treatment records dated July 1968 note that the Veteran was hit by a truck while riding a motorcycle.  Deep abrasions were noted on the Veteran's hands, knees and hips.  A note indicates the Veteran's left leg was in a cast.  A September 1968 note indicates the cast was removed.  

A March 2006 letter notes that the Veteran participated in the Agent Orange Registry and that his chest x-ray showed arthritis.  X-rays dated October 2006 showed disc degeneration at C5-C6 in the cervical spine; mild mid-thoracic disc degeneration; and diffuse osteoarthritis of the lumbar facet joints.  

In August 2008, the Veteran presented with neck pain.  The doctor noted a history of multiple traumas.  In October 2008, the Veteran complained of neck pain and left shoulder pain.  The Veteran reported that he was involved in 13 helicopter crashes and that he was paralyzed for two weeks after one crash.  In June 2010, the Veteran reported that he has had persistent low back pain since May. 

IV.  Analysis

The Board finds that while the Veteran has a diagnosis of a current back condition with arthritis, the record does not show that the Veteran had complaints of or treatment for a back condition or arthritis in service or that the Veteran's arthritis manifested to a compensable degree within a year of separation from service.  

The Board acknowledges that the Veteran reported that his back condition is related to numerous helicopter accidents and that he has had back pain since service.  However, the Board finds that these reports are not credible.  Specifically, the Veteran reported that he was involved in a helicopter accident that left him stranded at sea for two days; that he was paralyzed for two weeks after a helicopter accident; and that he was hospitalized after a helicopter accident.  The Veteran's service treatment records do not document any of these incidents or note any complaints of or treatment for back pain or arthritis.  The Veteran's service treatment records also do not contain any profiles related to back pain or arthritis.  In addition, the Veteran's service personnel records and DD-214 indicate that the Veteran was a helicopter mechanic and do not mention that the Veteran was involved in any helicopter accidents or that he missed any work because he was hospitalized.  

While the Veteran is competent to report that he has had back pain since service, any recent report of continuous back symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, the Board gives weight to Veteran's service treatment records and June 1967 separation examination that do not mention a back condition or arthritis and the Veteran's post-service treatment records from July 1968 to May 1975 that do not mention back problems or arthritis.  In addition, the Board notes that the Veteran did not mention a back condition or arthritis when he first filed a claim for service connection in August 1984.  The evidence of record shows that the Veteran was told that he had arthritis during a March 2006 Agent Orange Registry examination, which is almost 40 years after his separation from service.  

In this case, the evidence of record indicates that the Veteran did not incur a back condition or arthritis during service; that the Veteran's arthritis did not manifest to a compensable degree within a year of separation from service; that the Veteran has not experienced continuous back symptoms since service, and that there is no relationship between the Veteran's current back condition with arthritis and his service.  As the preponderance of the evidence weighs against the Veteran's claim for service connection, the benefit of the doubt doctrine is not applicable, and the claim for service connection for a back condition with arthritis must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a back condition with arthritis is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


